  Case 18-16720         Doc 32     Filed 01/07/19 Entered 01/07/19 13:30:46              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-16720
         DOMINICK R REED

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 06/12/2018.

         2) The plan was confirmed on 08/07/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was converted on 12/26/2018.

         6) Number of months from filing to last payment: 6.

         7) Number of months case was pending: 7.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have not cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 18-16720       Doc 32        Filed 01/07/19 Entered 01/07/19 13:30:46                   Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                $1,250.00
       Less amount refunded to debtor                              $0.00

NET RECEIPTS:                                                                                   $1,250.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $257.73
    Court Costs                                                             $0.00
    Trustee Expenses & Compensation                                        $55.25
    Other                                                                   $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                  $312.98

Attorney fees paid and disclosed by debtor:                  $150.00


Scheduled Creditors:
Creditor                                       Claim         Claim          Claim       Principal      Int.
Name                                 Class   Scheduled      Asserted       Allowed        Paid         Paid
500 FASTCASH                     Unsecured          60.00           NA            NA            0.00       0.00
ARGON LOANS                      Unsecured      5,302.00            NA            NA            0.00       0.00
AT&T SERVICES INC                Unsecured         781.00           NA            NA            0.00       0.00
AURORA EMERGENCY ASSOC           Unsecured         450.00           NA            NA            0.00       0.00
BCG EQUITIES                     Unsecured         300.00        265.87        265.87           0.00       0.00
CASTLE PAYDAY                    Unsecured         375.00           NA            NA            0.00       0.00
CHASE BANK                       Unsecured         479.00           NA            NA            0.00       0.00
CIRCUIT COURT OF COOK COUNTY     Unsecured           0.00           NA            NA            0.00       0.00
CITY COLLEGES OF CHICAGO         Unsecured      1,000.00            NA            NA            0.00       0.00
CITY OF CHICAGO DEPT OF ADMINS   Unsecured            NA       1,184.35      1,184.35           0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured      2,110.00       5,100.20      5,100.20           0.00       0.00
CITY OF CHICAGO EMS              Unsecured         848.00           NA            NA            0.00       0.00
CITY OF COUNTRY CLUB HILLS       Unsecured         200.00           NA            NA            0.00       0.00
CITY OF COUNTRY CLUB HILLS       Unsecured         200.00           NA            NA            0.00       0.00
COMCAST                          Unsecured         300.00           NA            NA            0.00       0.00
CONTINENTAL FINANCE              Unsecured         748.00           NA            NA            0.00       0.00
FOUNDATION FOR EMERG SVCS        Unsecured         312.00           NA            NA            0.00       0.00
FOUNDATION FOR EMERG SVCS        Unsecured           0.00           NA            NA            0.00       0.00
IL DEPT OF EMPL0YMENT SECURITY   Unsecured      2,576.00       2,576.00      2,576.00           0.00       0.00
IL DEPT OF REVENUE               Priority           64.00         72.62         72.62           0.00       0.00
IL DEPT OF REVENUE               Unsecured            NA           8.04          8.04           0.00       0.00
INTERNAL REVENUE SERVICE         Priority           64.00        921.14        921.14           0.00       0.00
INTERNAL REVENUE SERVICE         Unsecured            NA           8.47          8.47           0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured         541.00        541.87        541.87           0.00       0.00
LEND UP                          Unsecured         250.00           NA            NA            0.00       0.00
LVNV FUNDING                     Unsecured         741.00      1,002.48      1,002.48           0.00       0.00
LVNV FUNDING                     Unsecured      1,107.00       1,183.00      1,183.00           0.00       0.00
MANSARDS APARTMENTS              Unsecured      2,000.00            NA            NA            0.00       0.00
MANSARDS APARTMENTS              Unsecured           0.00           NA            NA            0.00       0.00
MIDLAND FUNDING                  Unsecured         615.00        772.83        772.83           0.00       0.00
NAVIENT SOLUTIONS INC            Unsecured     18,875.00     19,787.40      19,787.40           0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 18-16720         Doc 32        Filed 01/07/19 Entered 01/07/19 13:30:46                     Desc Main
                                        Document Page 3 of 4



Scheduled Creditors:
Creditor                                         Claim           Claim         Claim        Principal        Int.
Name                                   Class   Scheduled        Asserted      Allowed         Paid           Paid
Olympia Fields Police Department   Unsecured         100.00             NA           NA             0.00         0.00
OLYMPIA FIELDS RED LIGHT PHOTO     Unsecured         100.00             NA           NA             0.00         0.00
ORION MANAGEMENT                   Unsecured      2,500.00              NA           NA             0.00         0.00
OVERLAND BOND & INVESTMENT         Unsecured      9,425.00         6,029.35     6,029.35            0.00         0.00
OVERLAND BOND & INVESTMENT         Secured        6,725.00         7,425.00     7,425.00         805.94       131.08
PRA RECEIVABLES MGMT               Unsecured      1,312.00         1,312.78     1,312.78            0.00         0.00
RADIOLOGY IMAGING SPECIALISTS      Unsecured          83.00             NA           NA             0.00         0.00
ST BERNARD HOSPITAL                Unsecured      1,160.00              NA           NA             0.00         0.00
ST IL TOLLWAY AUTHORITY            Unsecured      1,513.00         2,452.60     2,452.60            0.00         0.00
STROGER HOSPITAL                   Unsecured         176.00             NA           NA             0.00         0.00
SURGE                              Unsecured         694.00             NA           NA             0.00         0.00
T-MOBILE/T-MOBILE USA INC          Unsecured         844.00          844.90       844.90            0.00         0.00
U HAUL MCO 759                     Unsecured         483.00             NA           NA             0.00         0.00
US CELLULAR                        Unsecured         212.00             NA           NA             0.00         0.00
US DEPT OF ED/NAVIENT              Unsecured     18,342.00              NA           NA             0.00         0.00
USA WEB CASH                       Unsecured         266.00             NA           NA             0.00         0.00
VILLAGE OF CHICAGO RIDGE           Unsecured         135.00          135.00       135.00            0.00         0.00
VILLAGE OF OLYMPIA FIELDS          Unsecured            NA           200.00       200.00            0.00         0.00
VILLAGE OF OLYMPIA FIELDS          Unsecured            NA           200.00       200.00            0.00         0.00
VILLAGE OF WILLOWBROOK             Unsecured         200.00             NA           NA             0.00         0.00
VILLAGE OF WORTH                   Unsecured         270.00             NA           NA             0.00         0.00


Summary of Disbursements to Creditors:
                                                                 Claim            Principal                Interest
                                                               Allowed                Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                            $0.00              $0.00                   $0.00
      Mortgage Arrearage                                          $0.00              $0.00                   $0.00
      Debt Secured by Vehicle                                 $7,425.00            $805.94                 $131.08
      All Other Secured                                           $0.00              $0.00                   $0.00
TOTAL SECURED:                                                $7,425.00            $805.94                 $131.08

Priority Unsecured Payments:
       Domestic Support Arrearage                                $0.00                  $0.00                $0.00
       Domestic Support Ongoing                                  $0.00                  $0.00                $0.00
       All Other Priority                                      $993.76                  $0.00                $0.00
TOTAL PRIORITY:                                                $993.76                  $0.00                $0.00

GENERAL UNSECURED PAYMENTS:                               $43,605.14                    $0.00                $0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 18-16720         Doc 32      Filed 01/07/19 Entered 01/07/19 13:30:46                Desc Main
                                       Document Page 4 of 4



Disbursements:

         Expenses of Administration                               $312.98
         Disbursements to Creditors                               $937.02

TOTAL DISBURSEMENTS :                                                                        $1,250.00


       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 01/07/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
